September 28, 2012 United States Securities and Exchange Commission Washington, D.C. 20549 Attn: Mr. Daniel Greenspan Ms. Nandini Acharya Re: Opexa Therapeutics, Inc. (the “Company”) Preliminary Proxy Statement on Schedule 14A Filed September 21, 2012 File No. 001-33004 Dear Mr. Greenspan and Ms. Acharya: The Company has received Mr. Greenspan’s letter dated September 27, 2012. We have modified our preliminary proxy statement to indicate that the Company currently has no specific plans to issue the additional authorized shares that will result from the proposed reverse stock split, and we have filed such modified preliminary proxy statement with the Securities and Exchange Commission (SEC). The Company hereby acknowledges that: (i) the Company is responsible for the adequacy and accuracy of the disclosure in the Company’s proxy statement; (ii) comments of SEC staff or changes to disclosure in response to comments of SEC staff do not foreclose the SEC from taking any action with respect to the Company’s proxy statement; and (iii) the Company may not assert comments of SEC staff as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. Please do not hesitate to call me for any discussion at (281) 775-0600. Thank you for your continued consideration on behalf of the Company. Regards, Neil K. Warma President and CEO Cc: Patty DeGaetano, Pillsbury Winthrop Shaw Pittman LLP 2635 Technology Forest Boulevard The Woodlands, Texas Phone: 281-775-0600 Fax: 281-872-8585
